DETAILED ACTION
Claims 1-3 and 5 are pending before the Office for review.
In the response filed July 2, 2021:
Claims 1 and 5 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Ogata. However Applicant’s amendments filed July 2, 2021 and arguments field June 3, 2021 and July 2, 2021 has overcome the rejection of record. In particular, Applicant’s arguments that the cited prior art fails to teach or render obvious Applicant’s claimed method of a first polishing and a second polishing wherein: in the first polishing, the double-side polishing is performed to achieve a polishing amount of 80% to 99.5% with respect to a total polishing amount of the first and second polishings, and in the second polishing, the double-side polishing is performed in a polishing amount of 0.05 urn to 0.5 um on each surface. With regards to claim 5, the cited prior art fails to teach or render obvious Applicant’s claimed method further comprising wherein: in the first polishing, the first polishing agent having been used is recovered and then resupplied to the polishing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713